UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of report (Date of earliest event reported) April 30, 2012 AURUM, INC. (Exact name of registrant as specified in its charter) Delaware 333-156056 26-3439890 (State or Other Jurisdiction (Commission (I.R.S. Employer of Incorporation) File Number) Identification No.) 580 St. Kilda Road - Level 8, Melbourne, Victoria, Australia3004 (Address of principal executive offices) (Zip Code) 61-3-8532-2800 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departures of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers On April 30, 2012, Aurum, Inc (the “Company”) announced that Mr. Craig Michael had resigned as Chief Executive Officer of the Company. Mr. Michael will continue as a member of the Company’s Board of Directors. Mr. Joseph Gutnick has been appointed Chief Executive Officer. Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AURUM, INC. By: /s/ Peter Lee Name: Peter Lee Title:Secretary Date:April 30, 2012
